UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (59.5%) (a) Shares Value Basic materials (2.2%) Akzo Nobel NV (Netherlands) 929 $77,035 Albemarle Corp. 2,561 270,544 ArcelorMittal SA (France) (NON) 4,702 39,557 Axalta Coating Systems, Ltd. (NON) 3,353 107,967 CF Industries Holdings, Inc. (S) 7,429 218,041 Dow Chemical Co. (The) 3,067 194,877 E. I. du Pont de Nemours & Co. 2,165 173,914 Fortune Brands Home & Security, Inc. 3,885 236,402 Freeport-McMoRan, Inc. (Indonesia) (NON) 3,993 53,346 Iluka Resources, Ltd. (Australia) 3,806 22,157 KapStone Paper and Packaging Corp. 4,809 111,088 LANXESS AG (Germany) 1,242 83,327 Martin Marietta Materials, Inc. 416 90,792 Nucor Corp. 1,006 60,078 PPG Industries, Inc. 1,048 110,124 RPC Group PLC (United Kingdom) 4,046 39,616 Sealed Air Corp. 4,081 177,850 Sherwin-Williams Co. (The) 1,194 370,367 Sociedad Quimica y Minera de Chile SA ADR (Chile) 3,156 108,472 Steel Dynamics, Inc. 456 15,851 United States Steel Corp. 684 23,126 W.R. Grace & Co. 3,180 221,678 Yara International ASA (Norway) 252 9,703 Capital goods (4.1%) Airbus SE (France) 3,104 236,198 Ball Corp. 1,349 100,177 BWX Technologies, Inc. 3,303 157,223 Dover Corp. 5,867 471,413 Fortive Corp. 9,555 575,402 Johnson Controls International PLC 12,902 543,432 KION Group AG (Germany) 4,628 302,302 Komatsu, Ltd. (Japan) 22,700 591,611 Northrop Grumman Corp. 2,212 526,102 Raytheon Co. 4,268 650,870 Republic Services, Inc. 9,964 625,839 Stericycle, Inc. (NON) 2,427 201,174 United Technologies Corp. 3,433 385,217 Communication services (3.1%) American Tower Corp. (R) 2,824 343,229 AT&T, Inc. 23,063 958,268 Charter Communications, Inc. Class A (NON) 1,786 584,594 Comcast Corp. Class A 23,029 865,660 DISH Network Corp. Class A (NON) 3,630 230,469 Equinix, Inc. (R) 558 223,406 T-Mobile US, Inc. (NON) 5,347 345,363 Verizon Communications, Inc. 3,915 190,856 Zayo Group Holdings, Inc. (NON) 7,183 236,321 Communications equipment (0.2%) Cisco Systems, Inc. 9,218 311,568 Computers (2.6%) Apple, Inc. 19,793 2,843,462 HP, Inc. 6,050 108,174 RealPage, Inc. (NON) 9,196 320,940 Western Digital Corp. 1,007 83,108 Conglomerates (0.8%) Danaher Corp. 5,812 497,100 Siemens AG (Germany) 4,025 551,333 Consumer cyclicals (6.0%) Amazon.com, Inc. (NON) 1,982 1,757,122 Ctrip.com International, Ltd. ADR (China) (NON) 2,697 132,558 Expedia, Inc. 1,725 217,643 Hanesbrands, Inc. (S) 13,911 288,792 Hilton Worldwide Holdings, Inc. 4,294 251,027 Home Depot, Inc. (The) 7,385 1,084,340 Live Nation Entertainment, Inc. (NON) 9,544 289,851 MasterCard, Inc. Class A 3,900 438,633 NIKE, Inc. Class B 5,174 288,347 O'Reilly Automotive, Inc. (NON) 1,256 338,919 Penn National Gaming, Inc. (NON) 11,683 215,318 Priceline Group, Inc. (The) (NON) 306 544,671 TJX Cos., Inc. (The) 5,914 467,679 Vulcan Materials Co. 794 95,661 Wal-Mart Stores, Inc. 3,516 253,433 Walt Disney Co. (The) 7,911 897,028 Wynn Resorts, Ltd. (S) 1,847 211,685 Consumer staples (6.5%) Altria Group, Inc. 6,928 494,798 Campbell Soup Co. 10,407 595,697 Colgate-Palmolive Co. 2,792 204,346 Constellation Brands, Inc. Class A 2,561 415,061 Costco Wholesale Corp. 3,450 578,531 CVS Health Corp. 4,019 315,492 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) (F) (RES) (NON) 6 39,425 Dr. Pepper Snapple Group, Inc. 5,840 571,853 Edgewell Personal Care Co. (NON) 1,030 75,334 Herc Holdings, Inc. (NON) 3,256 159,186 Kraft Heinz Co. (The) 7,305 663,367 Kroger Co. (The) 10,144 299,147 Molson Coors Brewing Co. Class B 2,903 277,846 Mondelez International, Inc. Class A 4,978 214,452 Monster Beverage Corp. (NON) 1,946 89,847 PepsiCo, Inc. 15,325 1,714,255 Philip Morris International, Inc. 6,479 731,479 Pinnacle Foods, Inc. 1,725 99,826 Restaurant Brands International, Inc. (Canada) 3,061 170,620 Walgreens Boots Alliance, Inc. 8,413 698,700 Yum China Holdings, Inc. (China) (NON) 3,055 83,096 Electronics (3.2%) Agilent Technologies, Inc. 5,352 282,960 Analog Devices, Inc. 1,158 94,898 Broadcom, Ltd. 3,645 798,109 Cavium, Inc. (NON) 4,883 349,916 FANUC Corp. (Japan) 1,100 225,474 NVIDIA Corp. 1,097 119,496 NXP Semiconductor NV (NON) 1,986 205,551 Qorvo, Inc. (NON) (S) 10,767 738,186 Qualcomm, Inc. 5,637 323,226 Rockwell Automation, Inc. 2,544 396,126 Texas Instruments, Inc. 8,235 663,412 Energy (4.2%) Anadarko Petroleum Corp. 8,846 548,452 Arch Coal, Inc. Class A (NON) 161 11,099 Cenovus Energy, Inc. (Canada) 19,579 221,577 Cheniere Energy, Inc. (NON) 8,487 401,180 Chevron Corp. 753 80,850 ConocoPhillips 15,757 785,802 EnCana Corp. (Canada) 13,740 160,972 EOG Resources, Inc. 3,832 373,812 Exxon Mobil Corp. 2,486 203,877 Halliburton Co. 10,898 536,291 Keane Group, Inc. (NON) (S) 2,915 41,685 Marathon Oil Corp. 6,760 106,808 Noble Energy, Inc. 8,103 278,257 Pioneer Natural Resources Co. 1,205 224,407 Plains All American Pipeline LP 4,379 138,420 QEP Resources, Inc. (NON) 12,569 159,752 Royal Dutch Shell PLC Class A (United Kingdom) 16,897 443,729 Schlumberger, Ltd. 3,366 262,885 Seven Generations Energy, Ltd. (Canada) (NON) 7,362 134,524 Suncor Energy, Inc. (Canada) 10,366 318,264 Financials (9.8%) American International Group, Inc. 9,896 617,807 Assured Guaranty, Ltd. 17,888 663,824 AvalonBay Communities, Inc. (R) 1,142 209,671 Bank of America Corp. 61,892 1,460,032 Boston Properties, Inc. (R) 1,530 202,587 CBRE Group, Inc. Class A (NON) 2,066 71,876 Charles Schwab Corp. (The) 16,841 687,281 Chubb, Ltd. 4,116 560,805 Douglas Emmett, Inc. (R) 1,777 68,237 E*Trade Financial Corp. (NON) 5,122 178,707 Equity Lifestyle Properties, Inc. (R) 1,443 111,198 Essex Property Trust, Inc. (R) 350 81,036 Federal Realty Investment Trust (R) 669 89,312 Gaming and Leisure Properties, Inc. (R) 4,232 141,433 GGP, Inc. (R) 5,009 116,109 Goldman Sachs Group, Inc. (The) 3,515 807,466 Gores Holdings II, Inc. (Units) (NON) 5,552 57,130 Hamilton Lane, Inc. Class A (NON) 8,684 162,130 Hartford Financial Services Group, Inc. (The) 2,956 142,095 Invesco, Ltd. 11,020 337,543 JPMorgan Chase & Co. 19,942 1,751,705 KeyCorp 20,160 358,445 Kimco Realty Corp. (R) 1,574 34,770 KKR & Co. LP 30,085 548,450 MetLife, Inc. 9,868 521,228 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) (F) (RES) (NON) 14,867 41,947 Park Hotels & Resorts, Inc. (R) 176 4,518 Pebblebrook Hotel Trust (R) 1,653 48,284 Prudential PLC (United Kingdom) 29,796 629,408 Public Storage (R) 832 182,133 Simon Property Group, Inc. (R) 1,145 196,974 Synchrony Financial 16,490 565,607 U.S. Bancorp 2,791 143,737 Visa, Inc. Class A 9,815 872,259 Health care (7.1%) Aetna, Inc. 562 71,683 Alexion Pharmaceuticals, Inc. (NON) 3,018 365,902 Amgen, Inc. 4,738 777,364 Becton Dickinson and Co. 2,340 429,250 Biogen, Inc. (NON) 1,729 472,743 Boston Scientific Corp. (NON) 16,660 414,334 Bristol-Myers Squibb Co. 9,192 499,861 C.R. Bard, Inc. 1,420 352,927 Cardinal Health, Inc. 1,334 108,788 Celgene Corp. (NON) 5,016 624,141 Cigna Corp. 2,407 352,601 Eli Lilly & Co. 2,015 169,482 Express Scripts Holding Co. (NON) 1,902 125,361 Gilead Sciences, Inc. 2,150 146,028 Henry Schein, Inc. (NON) 1,057 179,658 Humana, Inc. 1,156 238,298 Illumina, Inc. (NON) 577 98,459 Intuitive Surgical, Inc. (NON) 442 338,780 Jazz Pharmaceuticals PLC (NON) 1,304 189,250 Johnson & Johnson 11,679 1,454,619 McKesson Corp. 690 102,299 Merck & Co., Inc. 14,581 926,477 Pfizer, Inc. 16,637 569,152 UnitedHealth Group, Inc. 541 88,729 Ventas, Inc. (R) 2,643 171,901 Miscellaneous (0.1%) Conyers Park Acquisition Corp. (Units) (NON) 6,597 73,095 Semiconductor (0.4%) Applied Materials, Inc. 13,781 536,081 Software (2.6%) Adobe Systems, Inc. (NON) 4,307 560,470 Everbridge, Inc. (NON) (S) 2,427 49,826 Microsoft Corp. 34,083 2,244,706 Tencent Holdings, Ltd. (China) 6,436 184,513 Ubisoft Entertainment SA (France) (NON) 8,642 369,186 Technology services (3.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 3,391 365,652 Alphabet, Inc. Class A (NON) 2,552 2,163,586 Cognizant Technology Solutions Corp. Class A (NON) 1,302 77,495 Computer Sciences Corp. 6,089 420,202 Facebook, Inc. Class A (NON) 10,346 1,469,649 Fidelity National Information Services, Inc. 4,564 363,386 salesforce.com, Inc. (NON) 2,448 201,936 Transportation (0.7%) American Airlines Group, Inc. 6,972 294,916 Norfolk Southern Corp. 4,944 553,580 Utilities and power (2.0%) Ameren Corp. 2,789 152,252 American Electric Power Co., Inc. 2,469 165,744 American Water Works Co., Inc. 3,463 269,318 Calpine Corp. (NON) 17,358 191,806 Edison International 3,233 257,379 Exelon Corp. 11,992 431,472 Kinder Morgan, Inc. 4,030 87,612 NextEra Energy, Inc. 1,885 241,977 NRG Energy, Inc. 19,217 359,358 PG&E Corp. 5,797 384,689 Sempra Energy 1,001 110,611 Total common stocks (cost $66,676,580) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3.50%, 2/20/45 $83,088 $86,096 3.50%, TBA, 4/1/47 1,000,000 1,036,953 3.00%, TBA, 4/1/47 1,000,000 1,008,906 U.S. Government Agency Mortgage Obligations (13.4%) Federal National Mortgage Association Pass-Through Certificates 5.50%, with due dates from 7/1/33 to 11/1/38 240,712 267,896 5.00%, 8/1/33 92,597 101,416 4.50%, 11/1/44 1,550,760 1,683,968 4.50%, TBA, 4/1/47 2,000,000 2,144,844 4.00%, TBA, 4/1/47 2,000,000 2,097,969 3.50%, TBA, 5/1/47 4,000,000 4,083,594 3.50%, TBA, 4/1/47 4,000,000 4,091,875 3.00%, 6/1/46 966,473 961,075 3.00%, TBA, 4/1/47 2,000,000 1,983,125 Total U.S. government and agency mortgage obligations (cost $19,507,563) U.S. TREASURY OBLIGATIONS (11.5%) (a) Principal amount Value U.S. Treasury Bonds 2.75%, 8/15/42 (SEG) $1,700,000 $1,620,844 U.S. Treasury Notes 2.00%, 2/15/22 1,100,000 1,104,529 2.00%, 11/30/20 3,450,000 3,485,201 1.875%, 11/30/21 1,780,000 1,778,137 1.625%, 4/30/19 330,000 332,295 1.375%, 9/30/18 990,000 992,831 1.125%, 3/31/20 2,710,000 2,678,666 1.125%, 12/31/19 950,000 941,702 0.875%, 6/15/19 2,000,000 1,980,781 Total U.S. treasury obligations (cost $15,072,621) CORPORATE BONDS AND NOTES (15.4%) (a) Principal amount Value Basic materials (0.8%) Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) $71,000 $75,083 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 30,000 30,019 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 35,000 35,760 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 135,000 187,433 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 5,000 5,516 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 81,000 84,122 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 54,000 53,739 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 10,000 14,324 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 12,000 12,330 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 165,000 161,592 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 140,000 189,501 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 10,000 13,534 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 25,000 26,096 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 (R) 82,000 107,824 Capital goods (0.4%) Johnson Controls International PLC sr. unsec. unsub. bonds 4.50%, 2/15/47 115,000 116,721 L3 Technologies, Inc. company guaranty sr. unsec. bonds 3.85%, 12/15/26 10,000 10,139 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 104,000 134,601 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 15,000 15,725 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 30,000 39,577 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6.25%, 5/15/38 48,000 61,437 Rockwell Collins, Inc. sr. unsec. bonds 4.35%, 4/15/47 193,000 192,743 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 15,000 18,285 Communication services (0.9%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 (R) 20,000 20,236 American Tower Corp. sr. unsec. notes 3.40%, 2/15/19 (R) 71,000 72,587 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 (R) 75,000 71,508 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 12,000 11,197 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 30,000 30,728 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 117,000 134,706 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 38,000 40,153 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A company guaranty sr. bonds 5.375%, 5/1/47 (FWC) 92,000 92,420 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 25,000 33,335 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 27,000 34,490 Comcast Corp. company guaranty sr. unsec. unsub. notes 3.15%, 3/1/26 45,000 44,275 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 (R) 10,000 10,758 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 105,000 111,759 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 10,000 13,403 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 55,000 70,199 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8.75%, 5/1/32 (Canada) 10,000 13,944 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 35,000 35,017 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 200,000 202,250 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 10,000 12,298 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 40,000 36,239 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 80,000 80,800 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 241,000 254,255 Consumer cyclicals (1.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 25,000 34,262 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 135,000 165,922 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 30,000 30,999 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 92,000 98,810 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 64,000 86,796 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 88,000 81,829 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 60,000 59,988 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 10,000 10,690 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 34,000 51,936 Ford Motor Co. sr. unsec. unsub. notes 7.75%, 6/15/43 210,000 264,240 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 20,000 25,782 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 40,000 39,209 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 90,000 88,697 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 142,000 144,210 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 42,000 42,321 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 1/14/22 45,000 45,373 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 90,000 98,017 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 20,000 19,750 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 135,000 136,350 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 95,000 121,882 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 (R) 48,000 53,314 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 (R) 22,000 23,854 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 30,000 30,264 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 25,000 25,688 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 40,000 42,208 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 65,000 67,192 O'Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 25,000 25,951 O'Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 45,000 44,842 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 55,000 54,972 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 94,000 106,228 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 16,000 16,100 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 50,000 50,300 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 52,000 55,188 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.00%, 2/15/27 130,000 127,400 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 20,000 21,091 Wyndham Worldwide Corp. sr. unsec. unsub. bonds 4.50%, 4/1/27 60,000 60,445 Consumer staples (1.3%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 215,000 232,356 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 25,000 25,280 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 25,000 37,996 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 25,000 24,975 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 144,970 178,223 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 13,671 14,105 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 74,000 92,346 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 150,000 189,584 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 85,000 93,715 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 32,000 32,620 Kraft Heinz Co. (The) company guaranty sr. unsec. bonds 4.375%, 6/1/46 120,000 112,608 Kraft Heinz Co. (The) company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 55,000 68,612 Kraft Heinz Co. (The) company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 5,000 5,994 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 120,000 122,400 McDonald's Corp. sr. unsec. unsub. notes 5.70%, 2/1/39 90,000 104,205 McDonald's Corp. sr. unsec. unsub. notes Ser. MTN, 6.30%, 3/1/38 75,000 93,330 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 105,000 109,278 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 17,000 17,387 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 24,108 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 80,000 78,221 Energy (1.4%) BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 70,000 68,502 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 135,000 154,238 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 45,000 45,281 DCP Midstream Operating LP company guaranty sr. unsec. notes 3.875%, 3/15/23 33,000 31,680 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 20,000 19,800 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 28,000 27,738 EOG Resources, Inc. sr. unsec. unsub. notes 5.625%, 6/1/19 30,000 32,236 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 70,000 69,747 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 55,000 64,801 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 110,000 140,983 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 25,000 27,670 MPLX LP sr. unsec. unsub. notes 4.125%, 3/1/27 70,000 69,697 Nabors Industries, Inc. company guaranty sr. unsec. unsub. notes 4.625%, 9/15/21 65,000 65,569 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 60,000 42,675 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 60,000 57,510 Pride International, LLC company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 120,000 111,000 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 62,000 67,264 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 135,000 141,121 Sabine Pass Liquefaction, LLC 144A sr. bonds 4.20%, 3/15/28 30,000 29,634 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 110,000 124,279 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 70,000 79,490 Tosco Corp. company guaranty sr. unsec. notes 8.125%, 2/15/30 72,000 99,655 Transcanada Trust company guaranty jr. unsec. sub. FRB 5.30%, 3/15/77 (Canada) 135,000 133,397 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 21,000 21,192 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 107,000 109,931 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 25,000 25,359 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 35,000 36,003 Financials (5.4%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 14,000 18,270 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 25,000 25,749 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 75,000 76,781 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 114,000 148,200 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 200,000 179,305 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 31,000 37,344 Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7.125%, 10/15/20 35,000 40,059 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 75,000 75,234 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 32,000 33,880 Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 150,000 175,446 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 120,000 150,478 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 73,000 74,900 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 10,000 10,387 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 200,000 205,432 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 110,000 119,713 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 80,000 80,319 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 27,000 28,654 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 73,000 75,961 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 64,000 66,641 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 23,000 23,748 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 40,000 41,025 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 150,000 175,125 Credit Suisse Group AG 144A sr. unsec. bonds 4.282%, 1/9/28 (Switzerland) 280,000 278,782 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 (R) 122,000 129,680 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 (R) 50,000 52,450 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 35,000 35,438 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 29,000 28,710 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.85%, 1/26/27 240,000 241,170 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 238,000 302,785 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 (R) 60,000 59,422 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 (R) 30,000 30,113 HSBC Holdings PLC unsec. sub. notes 6.50%, 5/2/36 (United Kingdom) 200,000 244,247 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 200,000 221,576 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 45,000 48,375 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 35,000 36,269 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 110,000 113,988 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 35,000 34,637 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 60,000 67,470 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 45,000 51,750 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 100,000 128,935 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 245,000 259,728 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 155,000 251,671 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 400,000 492,000 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 (R) 30,000 31,661 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 60,000 84,382 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 35,000 31,675 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 56,000 70,125 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 30,000 32,611 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 33,000 35,344 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 228,000 225,150 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 35,000 37,494 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 137,000 140,425 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 35,000 45,486 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 45,000 47,611 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 65,000 67,858 State Street Corp. jr. unsec. sub. FRB 2.131%, 6/15/37 256,000 224,320 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 40,000 52,873 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 68,000 66,589 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 40,000 52,998 UBS AG unsec. sub. notes 5.125%, 5/15/24 (Switzerland) 360,000 368,575 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 (R) 90,000 92,700 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 65,000 69,875 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 110,000 120,867 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 (R) 135,000 139,857 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 30,000 30,000 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7.625%, 1/19/23 (Supra-Nation) 500,000 643,085 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 10,000 10,002 Actavis Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 10,000 10,043 Actavis Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 5,000 5,105 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 30,000 30,478 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 55,000 57,888 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 10,000 10,488 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 (R) 20,000 19,600 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 (R) 70,000 72,052 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 30,000 28,400 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 54,000 49,762 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 34,000 36,117 Technology (0.6%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 65,000 66,593 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.875%, 1/15/27 150,000 150,791 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 86,000 95,071 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 28,000 36,162 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 129,000 139,193 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 20,000 21,137 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 95,000 89,886 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 205,000 195,203 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 85,000 99,442 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 40,000 48,660 Continental Airlines, Inc. pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 667 674 Continental Airlines, Inc. pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 2,848 2,877 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 60,000 69,552 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 56,000 53,833 Southwest Airlines Co. Pass Through Trust pass-through certificates Ser. 07-1, Class A, 6.15%, 8/1/22 76,412 84,149 United Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 14-2, Class A, 3.75%, 9/3/26 18,276 18,527 Utilities and power (1.4%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 55,000 64,087 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 1,000 1,000 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. FRB 4.45%, 7/15/27 30,000 30,310 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 15,000 17,965 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 35,000 35,506 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 75,000 94,455 Emera US Finance LP company guaranty sr. unsec. notes 3.55%, 6/15/26 45,000 44,236 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 55,000 56,145 Energy Transfer Partners LP sr. unsec. unsub. notes 7.60%, 2/1/24 30,000 34,225 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 117,000 126,465 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 35,000 37,508 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 140,000 152,923 Great Plains Energy, Inc. sr. unsec. unsub. bonds 4.85%, 4/1/47 90,000 92,265 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 30,000 37,617 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 40,000 41,416 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 16,000 15,821 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 40,645 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 30,000 30,505 MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 10,000 13,127 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 55,000 66,349 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 60,000 63,929 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 55,000 71,724 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 30,000 37,048 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 99,000 89,224 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 65,000 67,822 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 135,000 153,173 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 300,000 277,500 Total corporate bonds and notes (cost $18,965,229) MORTGAGE-BACKED SECURITIES (0.9%) (a) Principal amount Value Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026%, 5/10/47 $93,000 $96,532 COMM Mortgage Trust FRB Ser. 14-UBS6, Class C, 4.464%, 12/10/47 68,000 64,476 Ser. 13-CR13, Class AM, 4.449%, 12/10/23 100,000 107,090 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.332%, 1/25/29 26,733 26,878 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) (NON) 14,822 1 GS Mortgage Securities Trust 144A FRB Ser. 11-GC5, Class C, 5.40%, 8/10/44 100,000 106,661 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C26, Class C, 4.426%, 1/15/48 52,000 50,506 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 17,401 17,846 Ser. 98-C4, Class H, 5.60%, 10/15/35 2,128 2,126 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C14, Class C, 4.83%, 2/15/47 60,000 61,711 FRB Ser. 13-C11, Class C, 4.37%, 8/15/46 77,000 68,504 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.791%, 6/11/42 55,000 56,881 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.449%, 3/15/45 217,000 218,367 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 223,882 16,791 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 24,000 24,403 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 101,000 107,034 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.641%, 3/15/44 82,000 83,648 Total mortgage-backed securities (cost $1,206,486) INVESTMENT COMPANIES (0.6%) (a) Shares Value SPDR S&P Regional Banking ETF (S) 15,434 $842,851 Total investment companies (cost $867,375) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) (F) (RES) (NON) 41 $116 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) (F) (RES) (NON) 702 2,189 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) (F) (RES) (NON) 1,021 5,145 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) (F) (RES) (NON) 1,481 7,463 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) (F) (RES) (NON) 770 4,185 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) (F) (RES) (NON) 1,662 12,637 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) (F) (RES) (NON) 12,559 35,435 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) (F) (RES) (NON) 15,881 44,808 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) (F) (RES) (NON) 25,555 72,034 Total convertible preferred stocks (cost $185,871) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $30,000 $42,533 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 55,000 77,525 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 40,000 46,465 Total municipal bonds and notes (cost $125,185) SHORT-TERM INVESTMENTS (12.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 2,412,850 $2,412,850 Putnam Short Term Investment Fund 0.87% (AFF) 13,200,786 13,200,786 Total short-term investments (cost $15,613,636) TOTAL INVESTMENTS Total investments (cost $138,220,546) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $4,826,405) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $220,546 $217,216 $(3,330) Canadian Dollar Sell 4/19/17 65,211 64,575 (636) Barclays Bank PLC Canadian Dollar Sell 4/19/17 415,409 411,283 (4,126) Citibank, N.A. Euro Sell 6/21/17 989,146 980,923 (8,223) Credit Suisse International British Pound Sell 6/21/17 751,637 739,502 (12,135) Goldman Sachs International Euro Sell 6/21/17 211,899 210,426 (1,473) Japanese Yen Sell 5/17/17 588,250 577,758 (10,492) JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 14,059 13,836 (223) Canadian Dollar Sell 4/19/17 730,857 723,624 (7,233) Swiss Franc Buy 6/21/17 20,260 21,432 (1,172) State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 7,070 6,998 (72) Euro Sell 6/21/17 9,422 9,344 (78) Israeli Shekel Buy 4/19/17 271,485 262,736 8,749 Israeli Shekel Sell 4/19/17 271,485 255,570 (15,915) UBS AG Euro Sell 6/21/17 318,758 316,068 (2,690) WestPac Banking Corp. Canadian Dollar Sell 4/19/17 15,269 15,114 (155) Total FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 6 $707,760 Jun-17 $(505) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $8,016,133) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 4/1/47 $4,000,000 4/12/17 $4,091,875 Federal National Mortgage Association, 3.00%, 5/1/47 2,000,000 5/11/17 1,979,531 Federal National Mortgage Association, 3.00%, 4/1/47 2,000,000 4/12/17 1,983,125 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank DAC Designated Activity Company ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O.Bonds General Obligation Bonds MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $129,956,610. (b) The aggregate identified cost on a tax basis is $138,722,742, resulting in gross unrealized appreciation and depreciation of $13,645,580 and $2,706,393, respectively, or net unrealized appreciation of $10,939,187. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $265,384, or 0.2% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $1,689,250 $9,218,920 $8,495,320 $4,574 $2,412,850 Putnam Short Term Investment Fund** 11,832,962 7,325,745 5,957,921 22,958 13,200,786 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,345,207, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,412,850. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $12,431,479 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $59,204 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,815,912 $— $— Capital goods 5,366,960 — — Communication services 3,978,166 — — Conglomerates 1,048,433 — — Consumer cyclicals 7,772,707 — — Consumer staples 8,452,933 — 39,425 Energy 5,432,643 — — Financials 12,623,797 — 41,947 Health care 9,268,087 — — Miscellaneous 73,095 — — Technology 16,871,294 — — Transportation 848,496 — — Utilities and power 2,652,218 — — Total common stocks — Convertible preferred stocks — — 184,012 Corporate bonds and notes — 19,996,636 — Investment companies 842,851 — — Mortgage-backed securities — 1,109,455 — Municipal bonds and notes — 166,523 — U.S. government and agency mortgage obligations — 19,547,717 — U.S. treasury obligations — 14,914,986 — Short-term investments 13,200,786 2,412,850 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(59,204) $— Futures contracts (505) — — TBA sale commitments — (8,054,531) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 8,749 67,953 Equity contracts - 505 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) 5 Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Futures contracts§ — Forward currency contracts# — 8,749 — — 8,749 Total Assets $— $— $— $— $— $— $— $8,749 $— $— $8,749 Liabilities: Futures contracts§ — 1,620 — — — 1,620 Forward currency contracts# 3,966 4,126 8,223 12,135 11,965 8,628 — 16,065 2,690 155 67,953 Total Liabilities $3,966 $4,126 $8,223 $12,135 $11,965 $8,628 $1,620 $16,065 $2,690 $155 $69,573 Total Financial and Derivative Net Assets $(3,966) $(4,126) $(8,223) $(12,135) $(11,965) $(8,628) $(1,620) $(7,316) $(2,690) $(155) $(60,824) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $(3,966) $(4,126) $(8,223) $(12,135) $(11,965) $(8,628) $(1,620) $(7,316) $(2,690) $(155) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
